TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00111-CR


George Walter Prayer aka George Walter Prayer, Jr., Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 62174, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

George Walter Prayer seeks to appeal a judgment of conviction for tampering with
evidence.  The trial court has certified that this is a plea bargain case and Prayer has no right of
appeal.  The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).


				__________________________________________
				G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   March 18, 2008
Do Not Publish